 THE LAWSON COMPANYThe Lawson Company' and United Food & Com-mercial Workers Union Local 698, AFL-CIO.Cases 8-CA-14743 and 8-CA-14743-226 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 July 1982 Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.2Respondent and the General Counsel alsofiled answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions4of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.5' Respondent's name appears as corrected at the hearing.Respondent filed an errata to its exceptions and supporting briefRespondent contends that the Board should reject the AdministrativeLaw Judge's credibility resolutions on the ground that the AdministrativeLaw Judge made conclusory findings without discussing inconsistenciesin the testimony. Respondent also contends that the Administrative LawJudge was biased and prejudiced, predisposed to find in favor of theGeneral Counsel, and unwilling to afford Respondent a full and fair hear-ing. We have carefully examined the entire record in light of Respond-ent's contentions. With regard to the Administrative Law Judge's credi-bility resolutions, we find no basis for concluding that the AdministrativeLaw Judge failed to consider all the evidence, nor do we find that theclear preponderance of all the relevant evidence establishes that his credi-bility resolutions are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We disavow, however, theAdministrative Law Judge's characterizations of testimony which implythat Respondent's witnesses were intentionally attempting to confuse orburden the record. We further find no merit in Respondent's allegationsof bias, prejudice, predisposition, and deprivation of a fair hearing.We herein correct two inadvertent errors of the Administrative LawJudge. First, two charges, not one, were filed by the Union, the secondbeing filed on 12 May 1981. Second, Respondent is a Delaware, not aMaryland, corporation. Further, contrary to the Administrative LawJudge's statements that Respondent's president spoke at the 22 February1981 and 4 May 1981 meetings of store managers, the record indicatesthat President Thompson spoke only at the latter meeting This erroneousstatement concerning the 22 February 1981 meeting does not affect ouradoption of the Administrative Law Judge's findings with regard to state-ments made by Thompson.4 The Administrative Law Judge found that Respondent violated Sec.8(a)1) of the Act by instituting an improved procedure for resolving em-ployee grievances regarding disciplinary action. We have modified theConclusions of Law and notice to reflect this finding.I We shall conform the Administrative Law Judge's recommendedOrder to his notice by including a requirement that Respondent with-draw recognition from and disestablish the employee committee. We notethat the purpose of this requirement is to remove the taint of Respond-ent's unlawful formation and domination of the sales assistants committeein May 1981; it is not based on the operation of any "quality circle" pro-gram Respondent may currently be conducting267 NLRB No. 75AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 1:"1. By granting unprecedented medical andhealth insurance benefits, life insurance benefits,paid accident insurance, improved death benefits,improved holiday pay, and improved proceduresfor resolving employee grievances, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,The Lawson Company, Cuyahoga Falls, Ohio, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:I. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Withdraw all recognition from and com-pletely disestablish the employee committee formedin May 1981, and refrain from recognizing it, orany successor thereto, as a representative of any ofour employees for the purpose of dealing with itconcerning wages, grievances, rates of pay, orother conditions of employment."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundafter a hearing that we violated the Federal law ina number of respects by illegally coercing our em-ployees in their freedom to engage in union activi-ties.WE WILL NOT grant any improved benefitsin any conditions of employment, includingsuch things as medical insurance, life insur-ance, accident insurance, death benefits, holi-day pay, or discipline appeal system for thepurpose of inducing our employees to abandonthe union activities of their choice.WE WILL NOT assist, dominate, or contributesupport to the employee committee which wehad formed during May 1981, or any otherlabor organization.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten to close our stores inretaliation for the employees' union activities.WE WILL NOT ask our employees to with-draw their signed union authorization cards.WE WILL NOT ask employees to bring theirgrievances or economic demands directly tous for satisfaction in place of a union of theirchoice.WE WILL NOT tell our employees that in noevent will Respondent recognize and deal witha union of their choice.WE WILL NOT interrogate any employees asto their prounion sentiments.WE WILL NOT create the impression that ouremployees' union activities are being surveyedby management.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theAct.WE WILL withdraw all recognition from andcompletely disestablish the employee commit-tee formed in May 1981, and WE WILL NOTrecognize it or any successor thereto as therepresentative of any of our employees for thepurpose of dealing with us concerning wages,grievances, rates of pay, or other conditions ofemployment.You are free to become or remain members ofUnited Food & Commercial Workers Union Local698, AFL-CIO, or any other labor organization ofyour choice.THE LAWSON COMPANYDECISIONSTATEMENT OF THE CASETHOMAS A. RiCCi, Administrative Law Judge: A hear-ing in this proceeding was held on March 16 through 19,and April 13 and 14, 1982, at Akron, Ohio, on complaintof the General Counsel against the Lawson Company,here called the Respondent or the Company. The com-plaint issued on June 24, 1981, upon a charge filed onApril 1, 1981, by United Food & Commercial WorkersUnion Local 698, AFL-CIO, herein called the Union orthe Charging Party. The issues involved are whether theRespondent, as alleged in the complaint, committed anumber of violations of Section 8(a)(1), (2), and (3) ofthe Act. Briefs were filed by the General Counsel andthe Respondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Lawson Company, a Maryland corporation, is en-gaged in the retail sale of food products at a number oflocations in the States of Ohio, Indiana, Pennsylvania,and Michigan. Annually in the course of its business inthe State of Ohio it derives gross revenues in excess of$500,000 and receives products for resale valued inexcess of $50,000 directly from points outside the Stateof Ohio. I find that the Respondent is engaged in com-merce within the meaning Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDI find that United Food & Commercial Workers UnionLocal 698, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Case in BriefThis is a very simple case. The employees in the Re-spondent's approximately 700 stores in a three-state areahave never been represented in collective bargaining byany labor organization. On February 20, 1981, a Friday,there developed a sudden mass movement among theemployees of perhaps 200 of the stores in the generalarea of Akron, Ohio, towards joining Local 698 of theUnited Food & Commercial Workers Union. Manage-ment learned about the activities that same day and im-mediately started a course of action aimed at putting astop to the prounion activity. On Sunday, February 22,Neil Gray, general counsel and vice president of theCompany, telephoned Bruce Finley, the Union's organiz-ing director in charge of the solicitation campaign, to tellhim that there was a court injunction outstanding-dated1977-against union solicitation inside these stores andthat if the union organizers should continue such activi-ties from that day on the Company would have them ar-rested. The next day, Monday, the Company called anunprecedented meeting of all the store managers in thatpart of the country, perhaps as many as 200 of them,where high officials talked to them about the organiza-tional campaign, among other things. The union cam-paign continued, with the organizers soliciting on theparking lots. The Respondent went to the local courtand obtained an injunction against any solicitation on itsproperties, inside the stores as well as on the parkinglots.On Wednesday, February 25, the Company calledmeetings of the rank-and-file salesclerks (called sales as-sistants) in all of the stores in the Akron area. In a singleday four such meetings were held, two at one location inAkron, and two in another hotel in Canton. Each meet-ing was attended by over 200 clerks. Never before hadsuch meetings been called. The employees were all paidfor the time so spent. Again, the high supervisors whospoke there talked about the union activities that werecontinuing. But more important, the managers broughtup the subject of what it was that the employees wanted464 THE LAWSON COMPANYinsofar as their working conditions were concerned,what their demands or their gripes might be. With ideasof all kinds being articulated by this mass of clerks, thesupervisors asked them to state their individual griev-ances to various subordinate managers sitting around sothey could be listed on paper and recorded. A greatmany clerks did that, and the Company made a record ofwhat everybody wanted.Shortly after this, in late March and early April, theCompany held smaller meetings in order to communicatemore directly with the clerks. In a period of about 10days 13 such meetings were called, each attended by be-tween 25 and 50 clerks from a small group of stores. Allthe clerks were paid again for this time so spent. Nowthe supervisors asked the clerks, at each of these meet-ings, to select two representatives to speak on theirbehalf, so that the resultant committee from all thesesmall groups could meet with management and discussthe great number of demands previously listed by theCompany. This was done and on April 9 the Companyformally sent a written notice to all the clerks saying ameeting would take place with the committee on May 6,and listing the 10 items to be discussed at that confer-ence. The official who prepared this list testified for theRespondent that those 10 items were the demands whichhad appeared the greatest number of times on therecords made of individual grievances articulated at themany meetings of clerks. In fact, the list of 10 started, atthe top, with the item most in demand numerically, andso on down the list. On May 6 management met with thecommittee, discussed the precise 10 listed demands, andon May 18 the Company announced, again in formalwritten document distributed to every clerk in its divi-sions 6 and 12, just what the council (another word foremployee committee) had demanded.By this time the Union had filed an election petitionwith the Board, but the election was never held becausethe Union filed the charge in this proceeding instead.The facts thus set out constitute the heart of the case,called a series of violations of Section 8(aXI), (2), and (3)of the Act in the complaint. There are additional allega-tions of interference, interrogation, threats to close thestores, creating the impression of surveillance, etc., butthey add little of substance to the case as a whole. Aclearer picture of planned and calculated inducement ofemployees away from a most outspoken prounion re-solve, by satisfying their demands for improved condi-tions of employment, could not be shown. If there is onething this statute was intended to prohibit, it is the delib-erate giving to employees of a quantum of the economicdemands which drive them to resort to the procedures ofcollective bargaining, so that the employer can avoid thestatutory duty of dealing with their chosen representa-tive. This is what is meant by restraint and coercion inSection 8(aXI). See Exchange Parts Ca Y. NLRB, 375U.S. 405 (1964). The legal citable precedent on this pre-cise point, both Board and court decisions, have been sonumerous over the years as not to justify citation again.In the circumstances, the only real question to be de-cided is whether the two affirmative defenses advancedby the Respondent have any merit. The union organizersappeared at the stores to distribute signature cards be-cause the day before there had been an avalanche of tele-phone calls from employees in many stores asking theUnion to act on their behalf. In turn this spurt on thepart of the clerks was so precipitated by the fact that oneevening earlier, on February 18, a clerk in one of thestores near Akron had been assaulted and killed by acriminal intruder. The crime was given great publicitythroughout the area and there was a widespread sense offear among the store employees, many of whom at timesworked alone, even during late hours. Many also com-plained directly to the Company that same day on thetelephone about what they felt was inadequate protectionby the Employer. The principal contention in defense ofthis complaint now is that the Respondent did what itdid-all of it-in response to the panic which the crimecaused to spread throughout its entire complement ofemployees, and not in reaction to, or because of, anyunion activity by anybody. It contends that all it soughtto do was calm the nerves of the clerks, restore a feelingof happiness and satisfaction on the job. In support theCompany showed that a number of employees stoppedcoming to work out of fear at that time, with somestores having to close completely for a while in conse-quence.The seeming second defense-- say seeming becausewhile at times it is made to appear as a separate one, it isalso at times merged as only an integral part of thefirst-is that whatever new benefits in working condi-tions the Company gave had been intended all along, hadreally been decided long before February. In keepingwith the unending evasive, oblique, deliberately confus-ing, and often incomprehensible and meaningless verbi-age used by defense witnesses throughout the hearing,this defense is presented in many lights: That the newbenefits were in truth improvements in working condi-tions but only the result of old studies and internal con-sultations reaching final fruition; that the better condi-tions were not planned or really supposed to be imple-mented exactly then, but were in fact announced at thatcritical moment in consequence of the outcry againstmurder in the store; that the detailed changes in workingconditions were not changes at all, but merely clarifica-tions of existing terms of employment, things the Compa-ny was giving everybody all the time.At this point, an example of this very unconvincingdouble talk by management representatives will illustratethe kind of testimony said to support the entire defensein this case. One of the monetary benefits the Companyannounced on May 19 was a major medical insurancecoverage. In the listing of demands as voiced by the hun-dreds of clerks the month before, this item was second inthe numbered list of their 10 "priorities." This word"priorities" is taken from the formal, written notice theCompany handed everyone of the hundreds of employ-ees on April 9 when it listed the 10 employee demands,and referred to them as "your priorities" [emphasis inoriginal], meaning, of course, that it was what the em-ployees were demanding, as one of their "gripes-griev-ances," in Labor Board jargon. As a witness for the Re-spondent, William Chase, regional manager, tried tomake the point that the hospitalization insurance then465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven was not something the Company was not alreadypaying for before the union campaign. "[I]f ... I had asales assistant with a hospital bill and he couldn't pay it,Lawsons would end up paying it anyways." Asked whathis words meant, the witness went on:If we put somebody in there and they had been in afinancial bind, whether the hospitalization caused itor not, they would steal from us. If you have some-body that has no way to get the money, he's obli-gated to pay the bill anyway. In the case of hospi-talization, I think he probably would think we owedit to him anyway, so he would wind up stealing.What this man was saying is that the employees of thiscompany are all thieves, and therefore the Company wasin the same position as any employer contractually obli-gated to pay its employees' hospital bills. Restated: whena man steals to pay his bills, it is no different than whenthe employer voluntarily gives him the money. When aneducated man, experienced as this witness said he was inthe field of personnel relations, speaks as he did on thisrecord, he discredits not only himself personally, but alsothe entire affirmative defense he pretends to prove. Ihave no intention of burdening this Decision with re-sponsive discourse to this sort of testimony, which runsthrough hundreds of pages from one management officialafter another.B. Cause and EffectAll this activity-a single meeting of over a hundredstore managers, four more, with over 200 clerks each,many others with smaller groups of the rank-and-file,and finally the creation of an employee committee fol-lowed by bargaining with it before granting substantivenew benefits to everybody-must have had a cause.Nothing like this had ever happened before in this Com-pany. The Respondent says that the cause of it all wasthe murder that had taken place on February 18, togeth-er with the related fears and complaints about that inci-dent voiced by the employees. It insists the union activi-ties had nothing to do with its entire course of action,and asserts the negation of any antiunion motivation. Thecomplaint alleges, instead, that the driving cause-themajor if not the sole cause-was the organizational cam-paign which the Respondent wanted above all to frus-trate. This is the real question to be decided in this case.The effect is objectively proved-the Company inviteddirect dealings with the employees-an unfair labor prac-tice on its face (NLRB v. Cabot Carbon Co., 360 U.S. 203(1959)), and it satisfied their demands to an extent, againan unquestionable violation of Section 8(a)(1) of the Act,"hornhook law," as the General Counsel correctly says.Was it or was it not motivated by antiunion animus?Now, it is true that many of the complaints by the em-ployees involved protection and security, and that theCompany helped them in that respect by placing brightlights in the stores, and by instituting added precautions.It is not claimed that there was anything wrong in that.It is also a fact that at the large meetings-with both su-pervisors (store managers) and clerks, the officials whoran the meetings reminded everybody of the no-solicita-tion rule barring intruders from trespassing inside thestores or on the parking lots. In fact, the speakers askedboth managers and clerks was it true the union organiz-ers had been entering the stores, and they even wentaround visiting all the stores to get as much informationas possible about activities by outsiders. Again, the com-plaint charges no impropriety in that. Indeed, althoughthe Respondent obtained a state court injunction againstthe Union to put a stop to such intrusion into companyproperty, the General Counsel expressly excluded allsuch doings by the Company from this case.This entire proceeding arose because at those samemeetings the company spokesman also talked about themerits of union representation. Keeping strangers out ofthe stores is one thing; protecting the Company's proper-ty, looking after the personal safety of its employees,alone at night, after the publicized crime, was a perfectlyproper thing for the Company to do. But what relation-ship is there between a better vacation plan, which theCompany gave, and protection from strangers enteringthe stores? How does hospitalization insurance, neverbefore enjoyed by these employees, add to their sense ofpersonal security when alone in the store? How couldthese things be called the effect of the sole cause whichthe Respondent insists on?The question can be put differently. In this case en-forcement of the no-solicitation rule meant there was tobe no distribution of union authorization cards on thecompany property, no talking up the Union while peoplewere working in the stores, and no entering of the storesby anybody except regular customers coming on busi-ness. But it is something else again to tell employees theUnion of their choice is no good; "if you sign a card it isonly a blank check to pay dues and no more; we, theCompany, do not need a union and can do as well withyou without the intervention of a third party; if youinsist we will close the stores." What do the merits ofunion activity have to do with physical security at night,or even the private property rights of any employer?And the fact is the company officers at these meetingstalked a great deal of the second concept-the pros andcons of unionism.As to just what the company officers told the assem-bled managers and clerks, there is a conflict in testimonybetween the witnesses called by the General Counsel andthose offered by the Respondent. The essential burden ofthe government witnesses is that the managers passed themessage that the Company would not stand for anyunion representation at all. They quoted various high su-pervisors very explicitly. The intended purport of the de-fense witnesses generally is that they did not interestthemselves in the union activity as such, but spoke onlyabout the no-solicitation rule, about outsiders trespassing,about people working when they were supposed to, andnothing more. In the circumstances, it will be best tostart with significant excerpts from the testimony of thehigh supervisors who spoke at the meetings, for theygave ample basis for eventual resolution of this credibil-ity question in favor of the prosecution witnesses.A good tip off came from one of the two principalwitnesses for the Company, Foster Macrides, then vice466 THE LAWSON COMPANYpresident in charge of employee relations. He waspresent at the principal meetings including the first, onFebruary 22, when the company president, Sam Thomp-son, also spoke. After referring to the numerous employ-ee telephone calls the Company had received during theweekend about the publicized murder a few days earlier,his lawyer asked: "What did you do in response to theimmediate impact?" His answer was: "It is a very diffi-cult process to describe, because I have to introduce an-other factor. Relatively soon, within a matter of days ofthe killing, we were also faced with a new problem, andthat was organizing activity." At this point companycounsel interrupted to say: "I don't want to hear aboutorganizing activity yet.... What did you do in re-sponse to the telephone calls immediately after the Signalkilling?" Again came the answer: "It is very difficult torespond to that question, because everything runs togeth-er."I can understand the lawyer's discomfort when hiswitness revealed the Respondent's true concern and reac-tion to the prounion movement, and the witness thencontinued to talk about the security problem. But laterhe did also add the following:Q. Did you discuss or say anything yourself atthat meeting about the union organization effort inyour stores over that weekend ....A. I did discuss the organizing activity that oc-curred and essentially covered two points: One, Ireemphasized the no-solicitation rule, the policy ofthe Company, along with the fact that there was apermanent injunction, and that we expected themanagers to enforce the basic company policy.Beyond that, I emphasize[d] the point that the Com-pany felt, and it was the Company's position that athird party representative, in effect, the Union, wasnot necessary. I said that it will do the Company nogood nor the employees no good.Macrides was then asked whether at the later fourmeetings, when the clerks were gathered on a single day,did he "get a chance to say anything to the sales assist-ants regarding the Union organization campaign.A. Essentially the same thing. I was able in someof the meetings to emphasize more strongly in themeetings that were smaller groups ...the fact thata permanent injunction had existed, and our feelingstoward third party representations; that it wouldnot be a benefit to the employees, nor the Compa-ny.Chase, the regional manager, was also present at thefour mass meetings with the clerks. He recalled Macridestelling the group "that we felt we did not need thirdparty representation to fix our communication problem.We felt we could do it ourselves. That was the generalgist of it." As he continued, the witness was then askedhad Macrides suggested the clerks "get their withdrawalcards back from the Union ....A. The comment was made by Foster, in general,was the fact that many people may have signedcards, and, certainly, it was their right. However...if they didn't understand what they were sign-ing or didn't understand why they were signing thecard or had second thoughts, the way to get thecard back would be to go down to the union halland asked for it back; that if they didn't, then theywould be on file forever.This message, that the employees did not need a union,was passed by the store managers to the rank and file. Anumber of them so testified. They must be believed, ofcourse, because some of the supervisors who rankedhigher than store managers passed the same message andgave like testimony. Ralph Jody, a division manager saidhe visited between 50 and 60 stores thereafter. From histestimony: "Basically, I gave the company's position asfar as union bargaining agent ...I said we did not feelwe would need a third party to mediate between thecompany and the employees." "My purpose of goingaround to the stores was to talk to the employees aboutunion solicitation that was taking place at the time andhow the employees felt or how the company felt aboutthe situation." Another supervisor, Lizzie Haines, saidshe accompanied Jody to a number of the stores. "Wehad asked if there had been union organizers in. We toldthem that we felt that we didn't need a third party repre-sentation. Basically, that's the extent of it."Chase was up front at two of the mass meetings ofclerks. He testified:Basically, he [Macrides] talked about cards ...well, the injuction we had and violation of the no-solicitation policy and then went into the peoplemaybe not understanding why they had signed thecard, and how they could get it back and that. Infact, it could be conceived a signing a blank checkbecause dues are predicated upon the needs of theorganization. By signing that card, there was noway they could determine as employees what theirdues were going to be.There is testimony by the General Counsel's witnessesthat at the first mass meeting of all the managers on Feb-ruary 23, President Thompson spoke of another group ofstores in the area, like this one, called Clarkins. That one,whose employees had been represented by this sameunion, was in the process of closing down it stores en-tirely just at about the time this organization campaignwas going on. More than one witness quoted Thompsonas saying Clarkins had closed because of the Union, andthat Thompson would close these stores too if the Unioncame in. Management witnesses denied having heardThompson say that. Thompson himself did not appear atthe hearing, so that the incriminating testimony is not di-rectly contradicted. Again, from Chase's testimony, quot-ing President Thompson:Q. What reference, if any, did he [Thompson]make to the Clarkins stores?A. Well, it was part of the conversation, I don'trecall exactly. It was during a period of time whenhe was talking to the managers about pulling to-467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgether because of the economic conditions we wereoperating in; that we needed to work together. Weneeded to communicate and remain flexible andcompetitive in the industry. That was probably theonly time that the union was ever mentioned. It wasmentioned to the degree that we needed to remainflexible. We didn't feel we could operate and becompetitive if we operated a union in our stores,and, certainly .... Clarkins was a company intheir industry which is discount stores, could nolonger be competitive, and, therefore, close theirdoors.Chase testified a month after the General Counsel wit-nesses had testified about Thompson plainly threateninghe would not have a union and would close as had Clar-kins before permitting a union to function here. Afterreading the transcript, Chase toned it down. But thestatement-as he quoted the president-that Thompson"felt" he "could not operate" with a union was really nodifferent than what the earlier witnesses had said.Credibility resolutions therefore start with these admis-sions by the Respondent's own witnesses, that the em-ployees-management and clerks-were gathered in hun-dreds, paid to attend, and told that the Company did notwant a union, that the authorization cards that had al-ready been signed were only blank checks to pay duesfor which nothing could be had in return, that the sign-ers should consider recalling them, and that the Compa-ny could not operate with the Union. When to this isadded the further fact-plain as could be on therecord-that these same supervisors then solicited andrecorded employee grievances all over the place, urgedthe employees to select area employees repesentatives todeal with the Company on their behalf, paid them forthe time necessary to carry on such activities, sat anddiscussed the employee demands with the committee sochosen, and then made a number of substantive improve-ments in the conditions of employment to satisfy thosegrievances, there can be no question as to where credi-bility must go. I believe every one of the governmentwitnesses who testified as to what they were told atthese meetings, and by store managers and other supervi-sors who then returned to the stores to pass on the Re-spondent's message.The questions at the hearing were put to these wit-nesses, almost all ordinary store clerks, about a year afterit all happened. Many meetings had been held, so thatoften the girls could not remember at just which meetingthis or that was said, or even whether it was by one orthe other of the two high supervisors who spoke at thevarious meetings. Most of the meetings went on for sev-eral hours and much was said. After the first big gather-ings of 200 store managers on February 23, there was an-other such meeting on May 4, and still others of storemanagers after that. The clerks were first called togetherlate in March in groups of over 200 at a time, and thenagain later in groups of 30, 40, or 50. If the witnesseslater were vague about just which meetings they heardwhat they heard, such inaccuracy does not impair theircredibility in the circumstances. I also do not think itnecessary to repeat here every jot and tittle of the testi-mony. For to do so would only serve the obvious at-tempt by the Respondent to so befuddle this record as tomake it virtually impossible to put a clear picture of pre-cisely everything that was said and done. To me, it is thesignificant and revealing substantive things that count,and not pointless and irrelevant frills.Barbara Wilson was a store manager, and quoted Presi-dent Thompson at the May 4 meeting of managers:He said there was no way that he would let theunion go into the stores; that he would close thestores in Summit County before he would let theunion in; that if the girls tried to go for other jobsand that their union activities will make it hard forthem to look for work.... And he also said thatClarkins were unionized and look what happened tothem.Q. Did he give you any instructions as managers?A. He said that we should go back and tell theclerks that union activities would be bad for themor that he would close the stores.This witness also recalled Macrides speaking at anothermeeting of store managers:Q. Do you recall anything that he said at themeeting?A. Just that the union couldn't do anything forthe girls, and that they should call the union orwrite to them and withdraw their authorizationcards .... That they should get their authorizationcards back from the union, withdraw their cards,and that it was up to the store managers to keep theunions out."Wilson added that she went back and repeated what shehad been told to say to each of her four store clerks.From the same witness, on cross-examination, againquoting Macrides:Just that it was up to the managers to keep theUnion out, to inform their girls the Union will beback for them; that they were to call and get theirwithdrawal cards; that they could get their with-drawal cards by calling or writing down to theunion hall and telling them that they wanted theirunion cards. This is what the 2 hours consisted of.Shirley Rousseau was also a store manager, and also lis-tened to President Thompson:The main thing was to convey to the clerks that ifthey would join the union, it would force him toclose the Summit County stores, because it wouldbe like the Clarkins stores and the union had forcedthem to close. Before he would have it, he wouldclose down the Summit County stores.Asked had Chase, also present then, given any instruc-tions, the witness added: "Just to inform the clerks aboutthe bad parts of the union if the union got into the Com-pany." Rousseau also testified that at another meeting-468 THE LAWSON COMPANYThe main subject was that the managers were thedirect link from the company to the clerks; that wewere to dissuade them from the union; to ask themto get their union cards back ... .They had statedthat the clerks did not need a third party such asthe union to be able to talk to the company abouttheir problems, that they could come directly tothem.... They had also said that they had talkedor were going to get these committees started earli-er, but they hadn't got around to it. .. .A commit-tee where they would be a sounding board for theclerks to be able to talk to the Company. With thegirls being unionized, and them getting upset, theyspeeded up the process of these meetings so theycould have their voices.Rousseau added that she too in fact told her store clerkswhat she had been told to repeat.These two ladies, Wilson and Rousseau, were supervi-sors within the meaning of the Act, and counsel for theRespondent literally stipulated to that fact. In its brief itignores its own admission and now says they are only"arguably supervisors," and not "speaking agents." a"lowest level of management." In the face of their directtestimony that they were told by higher management toget back into the stores and threaten the clerks into aban-doning the Union, the assertion now that the managerswere not agents, were not acting on behalf of the Re-spondent at all, is completely belied. It is but anothercontention, among the many, spread throughout the de-fense that merits no comment at all. In matters of thiskind, the supervisors speak for the employer. It is theywhom the rank and file look to every day as the voicesof authority. IWe come to the testimony of the clerks. Three ofthem corroborated Store Managers Wilson and Rous-seau. According to Christina Batten, Wilson asked her inFebruary whether she was for or against the Union.Later, in May, after another mass meeting of managersthat Rousseau had attended, she told Batten "that theunion would be bad for all of us if we voted it in." Kim-berly Wilson, the store manager's daughter, testified thather mother told her that she had been told at a meeting"that there would be tape recorders and bugs put in thestore, and that we weren't to talk about the union ...I The following facts are clear on the record: Store managers are incharge of stores at all hours with the exception of a few occasional hourswhen touring managers visit the stores; they effectively recommendhiring; they schedule employees' hours of work; they grant or withholdtime off; they are all salaried whereas the clerks under them are hourlypaid; they attend management meetings: at times they have power totransfer clerks from one store to another. Cf Big John Super Stores, 232NLRB 134 (1977); Illini Steel Fabricators. 197 NLRB 303 (1972); Associat-ed Hospitals, 237 NLRB 1473 (1978); etc I also agree with the GeneralGounsel's alternate contention that even if these store managers shouldbe deemed nonsupervisory in the statutory sense, surely they were actingas agents of the Respondent. The testimony shows without question thatthey were told, by the highest officials in the Company, to return to thestores and tell the rank and file that the Employer would retaliate againstthem if they persisted in their union activity by putting an end to theirjobs, prove positive that the Respondent was using them as a vehicle toaccomplish its prohibited objective Cf. Helena Laboratories, 225 NLRB257 (1976). When an employer sends over 100 managers to tell maybe1,000 clerks they had better quit their prounion activities or else, the de-fense that all the managers were acting on their own is the purest non-sensethat the lower volume ones [stores] would be closed... .. .T h e r e a s o n w h y t h e C l a r k i n s s t o r e s w e r e c l o s i n gdown was because of the union." According to McCul-ley, another clerk, on or about May 8-this would beshortly after the May 4 meeting of store managers wherePresident Thompson spoke-Store Manager Wilson toldher "we are supposed to tell you that the union is nogood for you and that the reason Clarkins was closingwas because they were unionized. McCulley also re-called that on another occasion the store manager "toldus that we were supposed to-the Union was no goodfor us, and we were supposed to call down or writedown and ask for our authorization cards back."Carol Fleming testified that in May when her storemanager, Lenora Mattern, returned from a meeting withthe high officials:She had just come from a manager's meeting, andshe was telling me that she was told by SamThompson that there was no way there would aunion, that they would close the stores like theydid, you know, in Clarkins. This was what we weretold is why Clarkins went under .....Q. At any point, did Lenora Mattern tell you thather sentiments towards the union had changed inany way?A. Yes, they did, after the manager meeting thatthey had had. The Company had called managerstogether for a meeting, and she wasn't for it any-more. She was told to kill the union ...She saidthey were told to get rid of the union, that theywere not to have it in, that they would not benefitin any way where managers before had thoughtthey would be brought into, you know, a uniondeal.Clerk Sandra Couch quoted her manager, MargaretThompson, again after a meeting of the managers:She said that she came from the meeting, that theytold her at the meeting that I was the only one outof all the clerks in the store that had signed a cardfor the union and filled it in. She asked me why Ihad done this. I just looked at her, and then sheproceeded to tell me that if a union was to get in,that Lawson's would close the stores and we wouldbe without work. Then she went on to tell meabout when she had worked at places where theyhad unions, about how they got the short end of thedeal, and all they wanted was their fees and theydidn't do anything and didn't think they were good.Employee Sharon Tompkins testified as to her store man-ager, Joan Clark: "She had mentioned that if the Unionwas to get in, that Lawson's would have to close down alot of stores, because they couldn't afford to keep themopen." Victoria Yensen's store manager told her, in May,"There was one meeting that she went to that they saidthat Clarkins Stores, because of the union, was closed.The Union got in and they closed." After another man-ager's meeting, still according to Yensen, her managersaid "they said they were going to put bugs in our store469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand tape recorders, that we shouldn't discuss the Unionor say anything bad about the Companys .... That ifthe Union ever got in the stores would be closed."There is also testimony by clerks as to what they weretold at employee meetings which they attended. McCul-len recalled that at one of the larger mass meetings ofclerks the speaker said "that joining the Union was likegiving money-signing a blank check, because all theywant was their money anyway." She also said that BruceBastoky, a high official, told the girls at a later smallermeeting of clerks, that "they were saying that we wassupposed to choose two representatives for our area togive our complaints to or give our suggestions."I credit all these witnesses for the General Counsel,both rank-and-file clerks and supervisory store managers.I therefore find that by each of the following acts of itssupervisory personnel, some committed by more thanone agent of the Company, the Respondent violated Sec-tion 8(a)(1) of the Act: (1) Threatening to close its storesif the employees chose to be represented by the Union;(2) asking its employees to withdraw their signed unionauthorization cards; (3) asking employees to bring theirgrievances or economic demands directly to the Re-spondent for satisfaction in place of a union of theirchoice; (4) telling employees that in no event would theRespondent recognize and deal with a union of theirchoice; (5) interrogating employees as to their prounionsentiments; and (6) creating the impression that the em-ployees' union activities were being surveyed by manage-ment (Store Manager Thompson's statement to clerkCouch that she was the only clerk in the store who hadsigned a union authorization card).I also find that by asking the rank-and-file clerks, ateach of the meetings of employees held during Marchand April, and which every clerk was paid to attend, tospeak out what grievances and complaints they had con-cerning the working conditions, the Respondent againviolated Section 8(a)(l), time and time again. That thiswas done for the purpose of dissuading the employeesfrom their prounion resolve is beyond question.On the subject of the Respondent having solicited em-ployee grievances all over the place, told the employeesto choose among their fellow workers persons to form acommittee to negotiate their demands with management,and then met with that committee and granted some oftheir substantive demands, all the while paying the em-ployees generously for time spent doing that, there alsois really no question of credibility that could put thefacts in question. I say paid them generously because anumber of employee witnesses testified, without contra-diction, that when they went to the many meetingscalled by the Company they were paid for twice asmany hours as where spent listening to the antiuniontalk. While disputing the phraseology used by the Gener-al Counsel's witnesses, the real contentions advanced bythe company witnesses is that they listened to, and re-corded, the many demands which the employees them-selves, unsolicited, wanted to bring to the boss, and that,when committee representatives were chosen, it was theemployees who wanted to do that, not the Company.Both arguments are completely destroyed by the testimo-ny of its own witnesses, and the admitted facts of whatthe Company proceeded to do, a good part of it docu-mented in its own hand. As has been said more thanonce, it is in the nature of human conduct that short ofovert confession of guilt the state of mind can only beshown by reference to collateral and related behaviorwhich points, more or less persuasively, either to alawful and proper motivation or to a dishonest and de-ceitful intent. Proof of ulterior or evil purpose in thedoings of men is therefore necessarily indirect and cir-cumstantial, with the indications appearing in diversifiedwords and acts having both qualitative and cumulativeweight.The following is from the testimony of employee wit-nesses, all speaking of the 13 smaller employee meetingswhere Chase and Bastoky spoke:Thompson: He [Bastoky] said the reason for themeeting was for the clerks to elect a representativefor themselves, that we were supposed to air ourcomplaints and any suggestions we may have, andthey were supposed to report back to the supervi-sor.Q. Did he tell you how this was to be set up, thestructure of what he was setting up?A. We were supposed to elect a representativeamong ourselves. The clerks were supposed to electsomeone that we felt could give time to the posi-tion, someone who didn't think the Company was ina mess.Q. Did he tell you how often this committeewould meet?A. Every three months.McCulley: [T]hey were saying that we were sup-posed to choose two representatives for our area togive our complaints to or give our suggestions.Peck testified:Q. What generally was the purpose of the meet-ing?A. To discuss complaints for working conditionsand just about anything anybody wanted to talkabout just got up on the floor .... Chase suggest-ed that we form these committees, have a personrepresent so many stores, and they was to take thecomplaints then of the employees and return themat the next meeting.Batten testified:Q. Do you remember what Chase said at themeeting, if anything?A. He was asking for suggestions about ourstores, if we had any complaint, he wanted to knowour complaints. He wrote them all on a chalkboard. He said he would try to get some of thesethings for us like security and all that for our stores.Then he wanted to pick two people for a committeethat we would take our complaints to. So if we hadany complaints, we were supposed to take them, orthey were supposed to come to our store and themtwo people would take them up to the plant for us.So we just picked them people, and that was all wedid. We wanted better security, pay raises, stuff likethat, change the store ....470 THE LAWSON COMPANYQ. Did Chase ever tell you why he was askingfor the suggestions?A. So we could communicate better between usand them. He said they would come to our store, orthey will go to our store and we would tell themour complaints, and they would take them to him.Yensen testified:Q. And did he [Chase] tell you what the purposeof the meeting was?A. It was to elect representatives to take andlisten to our grievances and take them to the Com-pany.Now, as a sampling, from the testimony of the twospeakers at these meetings: Personnel Manager Bastokytestified: "We asked the sales assistants in those meetingsto select two people from that group, a representativeand an alternate who would attend the third meeting."Chase: Basically, my introductory remarks wasthe commitment of the company to improve thecommunications, that we had committed to havethe meetings ...and it would be an ongoing thingeither on a monthly basis, depending upon sched-ules and we wanted to hear what the people had tosay. We talked about a need to have a vehicle forcommunications. Obviously, 50 people at a timewould not be able to probably attend the meeting,so we felt that if we had some small groups repre-senting a large area who could identify needs in aspecific area and share it with other people, itwould be better to have that type of group meeting.So out of that came the selection of the people tobe actually the communications vehicle, the liaison,if you will. So we made a recommendation thatthey pick somebody about a year with the companyas opposed to a brand new employee. The onlything we were looking for was general communica-tion and general ideas.As told by the Company to do, the employees at eachof these 13 group meetings selected a committee memberand an alternate. On April 9 the Respondent posted anotice in all the stores, addressed to "All Sales AssistantDivision 6 and 12." The subject heading read "SALESASSISTANTS COMMITTEE REPRESENTATIVESAND TOPICS FOR JOINT COMMITTEE MEET-ING." The notice then read as follows:Attached is a list containing the names of the com-mittee representatives you elected at the Superviso-ry Area Sales Assistant Meetings held on March 28through April 3, 1981.The first Sales Assistant Committee Meeting willbe held on May 6, 1981.The following is a list of topics, according toyour priorities that will be discussed at the firstmeeting.1. Vacation Pay2. Hospitalization3. Sick Pay4. Holidays Off5. Seniority6. Security Systems7. Double Coverage for stores closing at 9:008. Breaks9. Death in Family Benefits10. Disciplinary Memo AppealPlease forward any suggestions, using the sugges-tion form assistant representative via the inter storemail, by April 22, 1981.A two-page attachment to this notice listed the name andaddress of each committee member chosen by the em-ployees-26 individual clerks.On May 6 management met with the employee com-mittee and discussed the demands at length. On May 18the Company distributed another notice, again to "AllSales Assistants Division 6 and 12." The notice informedall employees as to what the Company was consideringdoing about each of the demands. It reads as follows:Vacation Pay-A new vacation pay policy pro-posal based on anniversary date to anniversary date,as opposed to calendar year earnings, has been sub-mitted to management.Hospitalization-Improved health care benefitsand their cost are being studied by Bruce Bastokyand will be presented at the next meeting.Sick Pay-A proposed policy of earned sick dayshas been submitted to management.Holiday Pay-Proposals of no minimum work re-quirement, change in holiday hours for pay, andmore paid holidays are being studied by manage-ment.Seniority-The recognition of seniority in thestore, as a means for fairer scheduling of hours hasalready been adopted as Regional policy.Security Systems-Improved security systems arecurrently being studied by management with recom-mendations made to the President of Lawsonswithin 6 weeks.Double Coverage-Double coverage after 8:00p.m. for Division 6 and 12 is permanent. Doublecoverage for stores that close at 9:00 p.m. was notdiscussed by virtue of the fact that Daylight Sav-ings Time makes it light out at 9:00 p.m. Furtherdiscussion will continue on this subject at a futuremeeting.Breaks-A break policy will be issued by Region4 management within 10 days.Death in Family Benefits-Proposed policy revi-sion to include grandparents, grandchildren, stepchildren and guardians has been adopted and aRegion 4 policy will be issued within 10 days.Disciplinary Memo Appeal-A procedure (throughthe "chain of command") for appeal of DisciplinaryMemos will be issued as Region 4 policy within 10days.The next meeting will be held the first week ofAugust, 1981. In summary, improvements in Vaca-tion Pay, Hospitalization, Sick Pay, Holiday Pay471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Security Systems are being explored now bymanagement.Improvements and creation of Breaks, Death inFamily Benefits and Disciplinary Memo Appeal willbe issued as policy within 10 days.Improvements and recognition of Seniority and Per-manent Double Coverage have already been issuedand adopted as policy.The next day, May 19, the Respondent distributed stillanother notice to "AIIl Full-time Sales Assistants." Itsopening statement reads:We are pleased to announce the following life insur-ance and medical coverage benefit revisions to beeffective June 29, 1981, for all full-time sales assist-ants (36 hours or more per week). This revision fol-lows an extensive study of employee benefit pro-grams in the convenience store industry.MAJOR MEDICALMajor medical coverage will be offered on a volun-tary basis to all full-time sales assistants who havecompleted their probationary period with the Com-pany assuming 50% of the costs. The cost to eligi-ble employees is as follows: Single coverage: $3.09per month; family coverage: 57.45 per month. Em-ployee contributions will be handled throughmonthly payroll deductions.The major medical plan provides 80% reimburse-ment for covered expenses after a $100 deductible.The plan has an unlimited lifetime maximum andfeatures a $300 out-of-pocket limit beyond the de-ductible after which reimbursement goes from 80%to 100%.LIFE INSURANCEAll full-time sales assistants will receive S5,000 lifeinsurance coverage after one year of continuousservice at no cost to the employee.PERSONAL ACCIDENT INSURANCEThis coverage will be made available to all full-timesales assistants at a minimal cost to the employee,based on the amount of coverage purchased. If youdecide upon coverage for yourself, your monthlypremium rate will be 46¢ for each $10,000 youselect. If you decide upon coverage for yourself andyour dependents, the monthly premium rate will be65¢ for each $10,000 you select for yourself.The amount of coverage available is a maximum often (10) times the employee's annual wage.During this same period, the Company made a numberof other changes in conditions of employment. Amongthese it also established a system that would insure to allemployees hired as full-timers the entire 36 hours ofwork a full-time employee was supposed to enjoy. Manywere doing much less than the 36 hours. From now onthey were assured the full 36 hours, even if the particularstore where they were regularly stationed could not addthat work. In such cases they were given the work at an-other store.At this point a special comment is in order. As set outabove, very extended arguments were advanced by themanagement officials maintaining that many of thechanges that were made were not changes at all, butonly clarifications, formalizations, or rearrangements ofexisting conditions. When such arguments could noteven artificially be made, the witnesses contended thatthe changes were not new, but had been planned longbefore these events, had always been in the mind of thespecialist whose job it is to keep the Respondent com-petitive, flexible, profitable, or "sophisticated," as one of-ficial put it. Page after page of such so-called testimonygoes on and on in the transcript. There is even more ex-tended discourse aimed at avoiding the plain fact that theRespondent invited the election of an employee commit-tee and bargained with it as a vehicle for avoidinghaving to negotiate with the Union which the employeeswere seeking to establish here. The witnesses referred tothe direct dealing with the employee committee it cre-ated as a "quality circle," an advisory council, a qualitycouncil, a communication vehicle, a sales assistant coun-cil, a contract relationship, etc., etc., page after page oftechnical synonyms that in no sense change the plainfacts. Were I now to respond to all these fanciful word-ings of the witnesses, this Decision, too, would go onand on and the true objective of the Respondent-to killoff the union movement permanently-would be furth-ered, rather than arrested, as the statute commands.I find that by establishing the employee committee,and by bargaining with it as the spokesman for all theemployees, the Respondent violated Section 8(aXl) and(2) of the Act. Cf. NLRB v. Cabot Carbon Ca, supra, andAce Manufacturing Ca, 235 NLRB 1023 (1978). That thisemployee bargaining committee was a labor organiza-tion, absolutely created by the Respondent, is the clear-est act shown on this record.I also find, as shown precisely by its May 19, 1981, an-nouncement in writing, that by granting to the employ-ees throughout all stores in its divisions 6 and 12 (1)highly improved and very valuable medical insurance,(2) life insurance coverage, and (3) personal accident in-surance, the Respondent violated Section 8(aX3) of theAct. In the light of the Respondent's own written lan-guage to all employees telling them literally how thesewere new and valuable benefits they had not previouslyenjoyed, there is hardly reason to explain in detail exact-ly how whatever other benefits existed in the past relat-ed, or did not relate to the ones then announced and re-ceived by the employees.There were other new benefits of a material valuegiven at the same time as the foregoing. These includeddeath benefits-3 days off with pay-with relation to rel-atives not previously covered; improved holiday pay,and a more efficient procedure for resolving grievancesregarding disciplinary action taken by management. Ifind that each of these improvements was also a benefitin conditions of employment given to all the employees,via the unlawful company-formed employee bargainingcommittee, and that by granting each of them again theRespondent violated Section 8(a)(3) of the Act.472 THE LAWSON COMPANYC. Discriminatory Enforcement of a No-SolicitationRuleAs stated above the Respondent has a no-solicitationrule applicable in all its stores; it applies to any nonem-ployee who enters the store, even if he is also a purchas-ing customer. It also applies to the employees them-selves. As written in the employee handbook, it pre-cludes employees as well from soliciting for outside ac-tivities inside the stores, whether they be on or off theclock. All this is undisputed, and enforcement of therule, in the past or in the future, is a right the GeneralCounsel does not deny to this Respondent. Indeed thefact it obtained a state court injunction to keep all theunion organizers out of the stores is not said to have vio-lated the statute.What is said to have been an unfair labor practice, inviolation of Section 8(aXl) of the Act, is the fact, allegedin the complaint, that in contrast to the strict measurestaken right after the union organizational campaign start-ed to put a stop to that sort of solicitation, the Respond-ent took a much softer attitude in enforcing the ruleagainst many other kinds of solicitations that had beengoing on in many of the stores. Such disparate enforce-ment of a no-solicitation rule-strictly against efforts bythe employees to unionize but easygoing and permissivewith respect to solicitations having other objectives-hasbeen held to violate the statute. Lance, Inc, 241 NLRB655 (1979).No less than 20 witnesses testified on this one aspect ofthe case. Six of them-a store manager and five clerks-spoke of solicitation and sales of outside articles to storeemployees in a number of stores before the start of thisunion campaign. They recalled the sale of Avon prod-ucts by outsiders, Tupperware catalogues left in thestores where clerks filled in orders and later received de-liveries of purchases in the same stores, raffle and racingtickets sold by nonemployees to others or even by oneemployee to another, school candy and sales of that sortby neighbors, etc. One clerk said the store managerpinned up a bag where the purchasing clerks placed theirmoney payments for Avon products later delivered inthat same bag. Other witnesses called by the Respondenttestified that in the stores where they worked no suchthings happened, that a written no-solicitation rule wasposted, most of the time if not always. These includedroving supervisors and store clerks. Maybe some of thesewitnesses were exaggerating to favor the party whichcalled them to the hearing, but I have no real reason todiscredit either one of the two groups in their entirety.After all, there are hundreds of stores, and merely be-cause something happened at a number of them does notof necessity mean the same activities-enforcement ornonenforcement of the rule--were carried on elsewhere.Similarly, it may well be that a written copy of the no-solicitation rule was in fact posted at some stores, andnot at others. There is direct testimony that at a numberof stores the rule was not posted for long periods oftime. More than one employee testified she never sawany notice posted where she worked at all.In my considered judgment all this testimony doesprove that management ignored the solicitations thatwent on in a number of its stores by both outsiders andits own employees, so long as none of it bore any rela-tionship to collective representation by a third party. Inthe light of the immediate reaction to the union cam-paign in February 1981, companywide and strict as canbe, so utterly in contrast to the indifference previouslyshown to other solicitations that had been going on, thedisparate enforcement of the rule is absolutely clear. Itherefore find that by such strict enforcement of its ruleagainst union organizing activities, coupled with the per-missive attitude towards other forms of solicitation in thestores, the Respondent did violate Section 8(aXl) of theAct.To remedy this particular unfair labor practice, provedon the record, the General Counsel asks only that theRespondent be ordered to cease and desist from futurediscriminatory enforcement of its rule, and that it informthe employees of such proper conduct in the future.There is no contention that the Company must nowpermit union solicitation in the stores either by employ-ees or by outsiders. In the circumstances, there is nopoint in burdening this Decision with all the details ofthe evidentiary proof concerning precisely what kind ofnonunion solicitation went on, just where and how oftenit happened, exactly which witnesses saw this or that.Nor do I think it worthwhile answering a number of de-fense assertions made in the Respondent's brief on thisminor aspect of the case. It may be true that somewherein an office drawer in each store there was put away acompany handbook which had the rules written down.But that fact hardly serves as proof of constant reminderto all 900 employees, or to efface the evidence that manyclerks never saw the thing and that they in fact engagedin pretty widespread solicitation in the presence of super-visors-which all the store managers are. Nor is thereany merit in the further defense contention that knowl-edge of, and the acquiescence in other forms of solicita-tion by the store managers, does not mean the Respond-ent, or management, knew about it at all. It is enough tohave found once that the store managers are in fact su-pervisors in this Company. They are in charge of thestore most of the day.A final item. When the highest supervisors, each incharge of a number of stores, went around visiting thestores immediately after the union organizational cam-paign started, they asked many questions of the clerksand the store managers to gather information about theactivities of the outside union agents who had been solic-iting inside the stores, and later on the parking lots. Thisthey had a right to do, because the General Counsel con-cedes that when, armed with that information, the Re-spondent went to the state court for a restraining order,it did nothing wrong as far as this statute is concerned.The complaint nevertheless alleges that some of thisquestioning, about union activities, constituted illegal in-terrogation in violation of Section 8(aX I). There is a blurhere in much of the testimony. A number of witnessestestified that they were asked had anyone spoken tothem about the Union, had anyone asked them to join,etc. But this is what the emissaries from the main officehad to do to ascertain whether outsiders had in fact en-tered the stores for such purposes. The interrogators did473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot give the employees those assurances against reprisalof which the Board's Johnnie's Poultry Co., case speaks(146 NLRB 770 (1964)). I do not think this fact alone isenough in the situation here presented for a finding of il-legal interrogation. There is a substantive difference be-tween the supervisor just asking an employee hadanyone given her a union card, and a group of manage-ment trying to learn whether in fact strangers to thesestores-where at times clerks work alone with no man-ager in sight-had been violating a no-solicitation ruleconcededly proper under any law.But even were it true, as some of the testimony seemsto indicate, that at times the visiting supervisors contin-ued their questioning to the point where they were reallyprobing into the feelings of the clerks themselves on thequestion of unionism, the remedial order in this instancewould not change. There is other proof of straight illegalinterrogation, as already found above, violative of Sec-tion 8(a)(1). The remedial order to be posted in all theaffected stores must have assurance against illegal inter-rogation in any event. Accordingly, I make no findingthat by questioning the employees about the activities ofoutsiders who may have entered the stores to solicitunion membership was in any sense an unfair labor prac-tice.IV. THE REMEDYThe Respondent must be ordered to cease and desistfrom again committing any of the great variety of unfairlabor practices which have been found in this Decision.It must also be ordered to post notices, assuring its storeemployees that such violations will not take place again,in every one of the stores included in its divisions 6 and12 as of the time of the events. I deem some of the viola-tions committed of such gravity-particularly the numer-ous substantial improvements in conditions of employ-ment-as to warrant the further order that the Respond-ent be ordered to cease and desist hereafter from in anymanner violating the statute.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. By granting unprecedented medical and health in-surance benefits, life insurance benefits, paid accident in-surance, improved death benefits, and improved holidaypay, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) of the Act.2. By sponsoring the formation of the employee com-mittee on or about May 1981, directing the election of itsrepresentatives, dictating its purposes, and controlling itsfunctioning, the Respondent has assisted, dominated, andcontributed support to a labor organization, and hasthereby engaged in and is engaging in violations of Sec-tion 8(a)(2) of the Act.3. By the foregoing conduct, by threatening to closeits stores in retaliation for the employees' union activi-ties, by asking its employees to withdraw their signedunion authorization cards, by asking employees to bringtheir grievances and economic demands directly to theRespondent for satisfaction in place of a union of theirchoice, by telling employees that in no event would theRespondent recognize and deal with a union of theirchoice, by interrogating employees as to their prounionsentiments, and by creating the impression that the em-ployees' union activities were being surveyed by manage-ment, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER2The Respondent, The Lawson Company, Akron,Ohio, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Granting employees improved economic benefits inmatters touching upon wages, hours, and other condi-tions of employment for the purpose of inducing themnot to support a union of their choice.(b) Assisting, dominating, and contributing to the sup-port of the employee committee formed on or aboutMay 1981, or any other labor organization.(c) Recognizing the employee committee formed atthat time, or any successor thereof, as a representative ofany of its employees for the purpose of dealing with theUnion concerning grievances, wages, rates of pay, hoursof employment, or other conditions of work.(d) Threatening to close its stores in retaliation becauseof its employees' union activities.(e) Asking its employees to withdraw their signedunion authorization cards.(f) Asking employees to bring their grievances or eco-nomic demands directly to it for satisfaction in place of aunion of their choice.(g) Telling employees that in no event would it recog-nize and deal with a union of their choice.(h) Interrogating employees as to their prounion senti-ments.(i) Creating the impression that the employees' unionactivities are being surveyed by management.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.474 THE LAWSON COMPANY(j) In any other manner intefering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post in each and every one of its retail stores in-cluded in the Respondent's divisions 6 and 12 during thespring of 1981, mostly in the State of Ohio, copies of theattached notice marked "Appendix."3Copies of saidnotice on forms provided by the Regional Director forRegion 8, after being signed by its representatives, shallbe posted by the Respondent immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."475